SENTENCIA
El 27 de mayo de 1988, en una estructura de dos (2) ni-veles —la alta era usada como residencia— al diligenciar una orden de allanamiento, el policía Carlos Ortiz Delgado en-contró —además de dinero en efectivo— una balanza, varias bolsitas plásticas, pequeños sobres de papel color amarillo y bolsas de papel color marrón, todo material típicamente usado en el procesamiento y venta de la sustancia controlada marihuana. Subsiguientemente, observó en el patio unas bolsas plásticas. Guiado por el olor de marihuana, dentro de un recipiente metálico “dron” enterrado, halló aproximada-mente dos (2) libras. Por ello, el 28 de mayo de 1988 Luis P. Cruz Bayona y Bethzaida Droz Ausua fueron acusados de violar el Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401.
Durante la vista preliminar de 12 de julio, la represen-tante del Ministerio Fiscal presentó el análisis químico —positivo— y el testimonio del policía Ortiz Delgado. Luego de la defensa haber comenzado a contrainterrogarlo, el ma-gistrado lo interrumpió e informó a la Fiscal Cruz Vázquez que si le presentaban la orden de allanamiento encontraría causa probable. La defensa —Lie. Rafael Santiago Erans— se opuso tenazmente. Infructuosamente adujo que todavía no había terminado de contrainterrogar al testigo ni había tenido ante su consideración la orden de allanamiento ni de-claración jurada alguna con relación a la misma. Tan pronto el Ministerio Fiscal la presentó, el magistrado determinó causa probable a base de que la prueba desfilada hasta ese momento era suficiente.
*570Subsiguientemente, en el acto de lectura de acusación el 13 de julio ante el Tribunal Superior, los imputados Cruz Bayona y Droz Ausua solicitaron la desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Esta moción quedó señalada para el 9 de septiembre. En esta fecha, al informarse que la Fiscal Cruz Vázquez estaba convaleciendo en su hogar por unas quemaduras, el Juez Rafael Benitez suspendió la moción y le concedió al Ministerio Fiscal término para contestarla. La moción fue señalada para el 3 de octubre.
En esta ocasión, el Juez Luis F. Pieraldi Cappa llamó el caso. Presentes todos, menos el abogado defensor Santiago Erans —previo examen del expediente— declaró sin lugar la desestimación. Subsiguientemente, compareció el licenciado Santiago Erans quien pidió la reconsideración e insistió en su planteamiento. El tribunal se reiteró.
Mediante trámite de mostrar causa, atendemos el re-clamo de los imputados Cruz Bayona y Droz Ausua de que no se le celebró una vista preliminar conforme a derecho.
I — H 1 — 1
La comparecencia del Procurador General nos convence que debemos confirmar. Sabido es que el propósito de la vista preliminar es evitar someter a un ciudadano en forma arbi-traria e injustificada a los rigores de un proceso criminal. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 663 (1985); Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970).
En la misma, conforme la Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, tanto el Ministerio Fiscal como el denunciado pueden presentar prueba y contrainterrogar a los testigos adversos. Sin embargo, en esa etapa los ámbitos del interrogatorio directo y del contrainterrogatorio no son irrestrictos. Ya en Pueblo v. Figueroa Castro, 102 D.P.R. 279, 284 (1974), habíamos expuesto así sus horizontes:
*571El fiscal no viene obligado a presentar en una vista preliminar toda la prueba de que dispone para establecer en su día la culpabilidad del acusado. Le basta con. presentar aquella prueba que convenza al magistrado ante quien se celebra la vista de que se ha cometido un delito y de que hay causa probable para creer que el acusado lo cometió. El propósito de la vista preliminar es “evitar que se someta a un ciudadano en forma arbitraria e injustificada a los rigores de un proceso criminal.” Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970). En la vista preliminar el fiscal no tiene que probar la culpabilidad del acusado más allá de duda razonable. Esa es su obligación en el acto del juicio. Puede por tanto presentar durante el juicio la misma prueba que ofreció durante la vista preliminar, prueba adicional, y aun prueba distinta.
Al respecto, la Prof. Dora Nevares-Muñiz nos dice que se “trata, pues, de presentar evidencia sobre los elementos del delito y relacionar al imputado con ellos”. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 2da ed., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1985, pág. 67.
En el caso de autos, la representante del Ministerio Pú-blico presentó la prueba mínima necesaria para demostrar que se había cometido un delito, y existía causa probable para creer que los imputados Cruz Bayona y Droz Ausua lo habían cometido. Es decir, presentó el testimonio de un agente de la policía del cual surgía el hallazgo de la sustancia controlada marihuana y que su análisis químico dio positivo.
Aunque en el caso de autos ciertamente a los imputados Cruz Bayona y Droz Ausua no se les permitió terminar todo el contrainterrogatorio del agente, el tribunal estaba autori-zado a regularlo razonablemente, máxime una vez había arri-bado al convencimiento judicial de que la prueba era sufi-ciente en esa etapa para encauzarlos. Aun al tachar esa limi-tación en el contrainterrogatorio como una irregularidad, no han demostrado que la misma les perjudicara sustancial-mente. En su moción, bajo la Regla 64(p) de Procedimiento Criminal, supra, éstos no pudieron demostrar lo contrario.
*572Recientemente, en Pueblo v. González Pagán, 120 D.P.R. 684 (1988), reiteramos lo resuelto en Pueblo v. Tribunal Superior, 104 D.P.R. 454, 459-460 (1975), a saber:
Presentada una moción para desestimar basada en la Regla 64(p), el tribunal de instancia puede, en el ejercicio de su dis-creción señalar una vista para entender y recibir prueba, o puede rechazarla de plano si de su faz y de las constancias en el expediente del caso, no resulta meritoria en cuanto al ex-tremo de ausencia total de prueba. Debe recordarse que “[l]a determinación de causa probable goza, como toda determina-ción judicial, de la presunción legal de corrección” Rabell Martínez v. Tribunal Superior, 101 D.P.R. 796, 799 (1973). El mejor mecanismo que tiene un acusado para revisar una de-terminación de existencia de causa probable carente de prueba suficiente para establecer una probabilidad razonable de que cometió el delito imputádole, lo constituye la pronta ventilación del juicio, trámite que conforme a la Regla 64(n)(4), salvo justa causa, debe ocurrir, dentro de los ciento veinte (120) días siguientes a la presentación de la acusación o denuncia. (Énfasis nuestro.)
Después de todo, hemos resuelto abstenernos de “inter-venir con la discreción judicial de los foros de instancia efec-tuada con ánimo de lograr un adecuado balance entre la bús-queda de la verdad y la enojosa lentitud de los procedi-mientos debido a interrogatorios prolongados e innecesarios por preguntas repetitivas. Wolff v. Hernández, 76 D.P.R. 650, 666-667 (1954); Pueblo v. Camacho, 69 D.P.R. 358, 360-361 (1948); Pueblo v. Vázquez, 68 D.P.R. 67, 83 (1948); Durán v. Sucn. Durán, 53 D.P.R. 750, 754 (1938); Pueblo v. Gómez, 45 D.P.R. 812, 813-814 (1933); Vélez v. Iturregui, 44 D.P.R. 487, 490-491 (1933); Pueblo v. Román, 42 D.P.R. 642, 645 (1931); Pueblo v. Munera, 39 D.P.R. 295, 301-303 (1929); Pueblo v. Aponte, 26 D.P.R. 604, 605-606 (1918)[,] y Pueblo v. Español, 16 D.P.R. 213, 221 (1910)”. Pueblo v. Corales Irizarry, 107 D.P.R. 481, 490 (1978).
Por último, no es persuasivo el argumento adelantado por los imputados fundamentado en que la orden de allana-*573miento contenía una dirección distinta. De los anexos —or-den y declaración jurada— surge claramente la dirección de la propiedad allanada. Aparte de su identificación, su ubica-ción —esquina con las calles Núm. 2 y Núm. 5— descarta toda posible equivocación. A fin de cuentas, la culpabilidad de los imputados es materia abierta que deberá el Ministerio Público demostrar en juicio plenario más allá de duda razo-nable. La determinación de causa probable no prejuzga defi-nitivamente la cuestión.

Se expide el auto y se confirma la resolución del Tribunal Superior, Sala de Ponce. Continuarán en instancia los procedimientos.

Lo pronunció y manda el Tribunal y certifica el señor Se-cretario General Interino. El Juez Presidente Señor Pons Núñez disintió sin opinión escrita. El Juez Asociado Señor Rebollo López emitió opinión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino
—O—